ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE

TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)
PRELIMINARY OBJECTIONS

JUDGMENT OF 26 MAY i961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE

PREAH VIHEAR
(CAMBODGE c. THAÏLANDE)
EXCEPTIONS PRÉLIMINAIRES

ARRÊT DU 26 MAI 1961
This Judgment should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand), Preliminary Objections,
Judgment of 26 May 1961: I.C.J. Reports 1961, p. 17.”

Le présent arrêt doit être cité comme suit :

« Affaire du temple de Préah Vihéar
(Cambodge c. Thaïlande), Exceptions préliminaires,
Arrêt du 26 mai 1961: C. I. J. Recueil 1961, p. 17.»

 

Sales number 9 4 5
N° de vente:

 

 

 
17

COUR INTERNATIONALE DE JUSTICE

1961

ANNÉE 1961 Role général

: n° 45
26 mai 1961 +

AFFAIRE DU TEMPLE DE
PRÉAH VIHÉAR

(CAMBODGE c. THAÏLANDE)
EXCEPTIONS PRÉLIMINAIRES

Juridiction obligatoire. — Déclaration de 1950, « renouvelant » les
déclarations de 1929 et 1940 acceftant la juridiction obligatoire de la
Cour permanente, remise au Secrétaire général des Nations Unies
conformément au Statut de la Cour internationale de Justice. — Arti-
cle 36, paragraphe 5, du Statut. — Arrêt dans l'affaire Israël c. Bulgarie.
— Distinction entre l'affaire actuelle et l'affaire Israël c. Bulgarie. —
Renouvellement d'une déclaration existante et remise en vigueur d’une
déclaration caduque. —— Erreur et consentement. — Formes et formalités
relatives aux déclarations d'acceptation. — Règles d'interprétation des
instruments juridiques. — Communications faites en vertu de Varti-
cle 36, paragraphe 4, du Statut. — Effet de la déclaration d’acceptation
faite par la Thaïlande en 1950.

ARRÊT

Présents: MM. WINIARSKI, Président; ALFARO, Vice-Président ;
MM. Bapawi, MORENO QUINTANA, WELLINGTON Koo,
SPIROPOULOS, sir Percy SPENDER, sir Gerald FiIrz-
MAURICE, KORETSKY, TANAKA, BUSTAMANTE Y RIVERO,
MoRELL1, Juges ; M. GARNIER-COIGNET, Greffier.
TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 18
En l'affaire du temple de Préah Vihéar,

entre

le Royaume du Cambodge,
représenté par:
S. Exc. M. Truong Cang, membre du Haut Conseil du Trône,
comme agent,
assisté par
l'honorable Dean Acheson, membre du barreau de la Cour
supréme des Etats-Unis d'Amérique,
M. Roger Pinto, professeur à la faculté de droit de Paris,
M. Paul Reuter, professeur à la faculté de droit de Paris,
comme conseils,

et

le Royaume de Thaïlande,

représenté par”
S. A. S. le prince Vongsamahip Jayankura, ambassadeur de
Thaïlande aux Pays-Bas,

comme agent,

assisté par

le très honorable sir Frank Soskice, Q. C., M. P., ancien Afforney-
General d’ Angleterre,

M. Seni Promoj, membre du barreau de Thailande,

M. James Nevins Hyde, membre du barreau de l’État de New
York et membre du barreau de la Cour supréme des Etats-Unis,

Me Marcel Slusny, avocat près la Cour d’appel de Bruxelles,

M. J. G. Le Quesne, membre du barreau d’Angleterre,
comme avocats et conseils,

et

M. David S. Downs, Solicitor, Supreme Court of Judicature
d’Angleterre,

M. Sompong Sucharitkul, membre du service juridique du
ministère des Affaires étrangères,

comme conseillers,
TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 19

La Cour,

ainsi composée,
rend l'arrêt suivant :

Le 6 octobre 1959, le ministre-conseiller à l'ambassade royale
du Cambodge à Paris a remis au Grefher une requête du Gouver-
nement du Royaume du Cambodge en date du 30 septembre
1959, introduisant devant la Cour une instance contre le Gouver-
nement du Royaume de Thaïlande relative à la souveraineté
territoriale sur le temple de Préah Vihéar.

La requête invoque l’article 36 du Statut de la Cour, les décla-
rations en date du 20 mai 1950 et du 9 septembre 1957 par les-
quelles la Thaïlande et le Cambodge ont respectivement reconnu
la juridiction obligatoire de la Cour internationale de Justice,
ainsi que l’Acte général pour le règlement pacifique des différends
internationaux du 26 septembre 1928.

Conformément à l’article 40, paragraphe 2, du Statut, la requête
a été communiquée au Gouvernement de Thaïlande. Conformément
au paragraphe 3 du même article, les autres Membres des Nations
Unies, ainsi que les États non membres admis à ester en justice
devant la Cour, en ont été informés.

Les délais pour le dépôt du mémoire et du contre-mémoire ont
été fixés par ordonnance du 5 décembre 1959. Le mémoire a été
déposé dans le délai fixé à cet effet. Le Gouvernement de Thaïlande
a déposé des exceptions préliminaires à la compétence de la Cour
dans le délai fixé pour le dépôt du contre-mémoire. Le 10 juin
1960, une ordonnance, constatant que la procédure sur le fond
était suspendue en vertu des dispositions de l’article 62, para-
graphe 3, du Règlement de la Cour, a accordé au Gouvernement
du Cambodge un délai expirant le 22 juillet 1960 pour présenter
un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires. A cette date, l'exposé écrit ayant été
déposé, l'affaire s’est trouvée en état pour ce qui est des exceptions
préliminaires.

Des audiences ont été tenues les 10, II, 12, 14 et 15 avril 1961,
durant lesquelles ont été entendus en leurs plaidoiries et réponses,
pour le Gouvernement de Thaïlande: le prince Vongsamahip
Jayankura, agent, et sir Frank Soskice, M. James Nevins Hyde
et Me Marcel Slusny, avocats et conseils; pour le Gouvernement
du Cambodge: M. Truong Cang, agent, et MM. Dean Acheson,
Roger Pinto et Paul Reuter, conseils.

Au cours de la procédure écrite et orale, les conclusions ci-après
ont été prises par les Parties:
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 20

Au nom du Gouvernement du Cambodge, dans la requête:

« Le Royaume du Cambodge conclut à ce qu'il plaise à la Cour
dire et juger, tant en présence qu’en l’absence du Royaume de
Thaïlande,

1) que le Royaume de Thaïlande devra retirer les éléments de
forces armées qu'il a installés depuis 1954 dans les ruines du temple
de Préah Vihéar;

2) que la souveraineté territoriale sur le temple de Préah Vihéar
appartient au Royaume du Cambodge. »

Au nom de ce même Gouvernement, dans le mémoire:

«Le Royaume du Cambodge conclut à ce qu’il plaise à la Cour
lui adjuger les conclusions de sa requête introductive et notamment
dire et juger, tant en présence qu’en l’absence du Royaume de
Thaïlande,

1) que le Royaume de Thaïlande devra retirer les éléments de
forces armées qu’il a installés depuis 1954 dans les ruines du temple
de Préah Vihéar;

2) que la souveraineté territoriale sur le temple de Préah Vihéar
appartient au Royaume du Cambodge. »

Au nom du Gouvernement de Thaïlande, dans les exceptions
préliminaires:

« Le Gouvernement de Thaïlande demande respectueusement à
la Cour de dire et juger qu'elle n’a pas compétence pour connaître
de la requête déposée par le Cambodge le 6 octobre 1959 et ce pour
les motifs suivants:

(A)

(i) la déclaration siamoise du 20 septembre 1929 est devenue
caduque lors de la dissolution de la Cour permanente de Justice
internationale le 19 avril 1946 et ne pouvait être renouvelée
par la suite;

(ii) la déclaration de la Thaïlande du 20 mai 1950 n'avait pas
d’autre objet que de renouveler ladite déclaration du 20 sep-
tembre 1929 et par conséquent elle était sans effet ab 1mtio;

(iii) en conséquence, la Thaïlande n’a jamais accepté la juridiction
obligatoire de la Cour internationale de Justice aux termes de
l’article 36, paragraphe 2, du Statut.

(B)

(i) ni la Thaïlande ni le Cambodge n’ont jamais été parties à
l’Acte général du 26 septembre 1928 pour le règlement pacifique
des différends internationaux;

{ii} en conséquence, cet Acte ne constitue pas un accord entre les
parties en vue de soumettre le différend en question à la
juridiction de la Cour.

7
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 21
(C)

(i) le Cambodge n’a pas cherché à fonder la juridiction de la Cour
sur le traité franco-siamois d'amitié, de commerce et de naviga-
tion du 7 décembre 1937;

(ii) le Cambodge n’est pas partie audit traité et n’a pas davantage
succédé aux droits conférés à la France par ce traité;

(iii) en conséquence, ce traité ne constitue pas”un accord entre les
parties en vue de soumettre le différend en question à la juri-
diction de la Cour. »

Au nom du Gouvernement du Cambodge, dans ses observations
écrites sur les exceptions préliminaires:

« Vu les articles 36 et 37 du Statut de la Cour internationale de
Justice;

Vu les articles 21 et 22 du traité franco-siamois du 7 décembre
1937, l’article 2 de l'accord de règlement du 17 novembre 1946 et
l’Acte général pour le règlement pacifique des différends internatio-
naux du 26 septembre 1928;

Le Royaume du Cambodge

Conclut à ce qu'il plaise à la Cour:

rejeter les exceptions préliminaires opposées par le Gouvernement
de la Thaïlande;

dire et juger qu'elle est compétente pour statuer sur le différend
porté devant elle, le 6 octobre 1959, par la requête du Gouvernement
du Cambodge. »

Au nom du Gouvernement de Thaïlande, à l’audience du 11 avril
1961:

« Le Gouvernement de Thaïlande demande respectueusement à la
Cour de dire et juger qu’elle n’a pas compétence pour connaitre de
la requête déposée par le Cambodge le 6 octobre 1959 et ce pour
les motifs suivants:

(A)

(i) la déclaration siamoise du 20 septembre 1929 est devenue ca-
duque lors de la dissolution de la Cour permanente de Justice
internationale le 19 avril 1946 et ne pouvait étre renouvelée
par la suite;

(ii) la déclaration de la Thaïlande du 20 mai 1950 n'avait pas
d’autre objet que de renouveler ladite déclaration du 20 sep-
tembre 1929 et par conséquent elle était sans effet ab initio ;

(iii) en conséquence, la Thaïlande n’a jamais accepté la juridiction
obligatoire de la Cour internationale de Justice aux termes de
l’article 36, paragraphe 2, du Statut.

(B)

(i) ni la Thaïlande ni le Cambodge n’ont jamais été parties à
l’Acte général du 26 septembre 1928 pour le règlement pacifique
des différends internationaux ;

8
TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 22

(ii) en conséquence, cet Acte ne constitue pas un accord entre les
parties en vue de soumettre le différend en question à la juri-
diction de la Cour.

(C)

(i) le Cambodge n’est pas partie au traité franco-siamois d’amitié,
de commerce et de navigation du 7 décembre 1937 et n’a pas
davantage succédé aux droits conférés 4 la France par ce traité;

(ii) en conséquence, ce traité ne constitue pas un accord entre les
parties en vue de soumettre le différend en question à la juri-
diction de la Cour;

(iii) le Cambodge n’est pas partie à l’Accord de règlement franco-
siamois du 17 novembre 1946 et n’a pas davantage succédé aux
droits conférés à la France par cet accord;

(iv) en conséquence, cet Accord ne constitue pas un accord entre
les parties en vue de soumettre le différend en question 4 la
juridiction de la Cour. »

A la fin des plaidoiries, ’agent du Gouvernement du Cambodge
a, pour conclure à la compétence de la Cour, déclaré que l’argu-
mentation développée à la barre au nom de son Gouvernement,
a titre principal et subsidiaire, était maintenue.

*
* *

Dans la présente affaire, le Cambodge invoque la violation par
la Thailande de la souveraineté territoriale du Cambodge sur la
région du temple de Préah Vihéar et ses environs. La Thailande
répond en affirmant que ce territoire est situé du côté thaïlandais
de la frontière commune entre les deux pays et qu'il relève de
la souveraineté thaïlandaise. Il s’agit la d’un différend portant
sur la souveraineté territoriale; mais, attendu que la Thaïlande
a soulevé certaines exceptions à la juridiction de la Cour pour
connaître du fond de l'affaire, la seule tâche de la Cour, au stade
actuel, est d'examiner et de dire si elle est compétente ou non.

Pour établir la compétence de la Cour, le Cambodge se fonde
d’abord et principalement sur l'effet combiné de sa propre accep-
tation de la juridiction obligatoire de la Cour, faite par déclaration
formulée en vertu des paragraphes 2 à 4 de l’article 36 du Statut
de la Cour et datée du 9 septembre 1957, jointe à la déclaration
de la Thaïlande du 20 mai 1950, déclaration par laquelle, de l'avis
du Cambodge, la Thaïlande a également accepté la juridiction
obligatoire de la Cour en des termes applicables au différend actuei.

Le Cambodge invoque en second lieu l'effet qui résulterait de
certaines dispositions conventionnelles entre la France, qui aurait

9
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 23

agi pour le compte de l’ancien territoire de l’Indochine française,
dont le Cambodge faisait partie, et le Siam, nom que portait à
l’époque la Thaïlande. Le Cambodge se prétend fondé à réclamer
le bénéfice de certaines de ces dispositions, à savoir: celles qui
visent le règlement judiciaire de tous les différends du même
ordre que le différend actuel, y compris les dispositions qui pré-
voient le recours à la Cour internationale de Justice.

La Thaïlande a soulevé des exceptions à ces deux prétendues
bases de compétence: quant à la première, pour le motif que sa
déclaration de mai 1950 visée plus haut ne constituait pas de sa
part une acceptation valable de la juridiction obligatoire de la
Cour, et quant à la seconde, pour le motif, notamment, que,
même si les dispositions conventionnelles en question avaient pu
effectivement conférer juridiction obligatoire à la Cour sur un
différend semblable entre ia Thaïlande et la France, le Cambodge,
de son propre chef, ne saurait revendiquer indépendamment le
bénéfice de ces dispositions à propos d’un différend entre la Thai-
lande et le Cambodge lui-même.

*
* *

La Cour va maintenant examiner la première exception préli-
minaire de la Thaïlande visant l'effet de sa déclaration du 20 mai
1950.

Les deux Parties sont d’accord pour reconnaître que, si cette
déclaration constituait bien une acceptation valable par la Thaï-
lande de la juridiction obligatoire de la Cour, le Cambodge serait
alors fondé, en raison de sa propre déclaration 4’ acceptation du
9 septembre 1957, à requérir la soumission du différend actuel
à la Cour. C’est uniquement la validité de la déclaration de la
Thaïlande qui est en cause dans la présente procédure.

+
* *

I] importe ce relever, avant d’aborder l’examen des faits, que,
dès le 20 septembre 1929, la Thaïlande a accepté la juridiction
obligatoire de la Cour permanente en ces termes:

« Au nom du Gouvernement siamois, je déclare reconnaitre, sous
réserve de ratification, vis-à-vis de tout autre membre ou Etat
acceptant la même obligation, c’est-à-dire sous condition de réci-
procité, la juridiction de la Cour comme obligatoire de plein droit
et sans convention spéciale, conformément au paragraphe 2 de
l'article 36 du Statut de la Cour, pour une durée de dix années sur
tous les différends au sujet desquels les Parties ne seraient pas
convenues d’un autre mode de règlement pacifique. »

Cette déclaration a été renouvelée pour une nouvelle période par
une autre déclaration en date du 3 mai 1940, venant à expiration
10
TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 24

le 6 mai 1950. Celle-ci a été suivie à son tour par une autre décla-
ration, datée du 20 mai 1950 et déposée le 13 juin 1950, qui est
celle dont l'effet est aujourd’hui soumis à l’examen de la Cour.

ok
* *

La déclaration thaïlandaise du 20 mai 1950 s’exprimait en ces
termes:

« J'ai Vhonneur de vous rappeler que, par déclaration en date du
20 septembre 1929, le Gouvernement de Sa Majesté avait accepté
la juridiction obligatoire de la Cour permanente de Justice inter-
nationale, conformément aux dispositions du paragraphe 2 de
l’article 36 du Statut de la Cour, pour une période de dix ans et sous
condition de réciprocité. Cette déclaration a été renouvelée le 3 mai
1940 pour une autre période de dix ans.

Conformément aux dispositions du paragraphe 4 de l’article 36
du Statut de la Cour internationale de Justice, j'ai l'honneur de
vous faire savoir que le Gouvernement de Sa Majesté renouvelle, par
les présentes, la déclaration précitée pour une autre période de dix
ans à compter du 3 mai 1950 dans les limites et sous les mêmes
conditions et réserves qui étaient énoncées dans la première déclara-
tion du 20 septembre 1920. »

Telle qu'elle se présente, cette déclaration apparaît comme un
renouvellement net, pour une nouvelle période d’années, d’une
acceptation antérieure de la juridiction obligatoire de la Cour,
suivant une méthode communément adoptée par les États lors-
qu'ils désirent simplement prolonger une obligation existante ou
renouveler une obligation antérieure sans en énoncer de nouveau
en détail les termes précis, méthode par laquelle ils se bornent,
en conséquence, à un renvoi aux instruments antérieurs qui con-
tiennent ces termes. Ceux-ci sont alors incorporés dans l'instrument
nouveau dont ils forment partie intégrante.

C’est là l'interprétation qui s’attacherait normalement sans aucun
doute à un instrument tel que la déclaration thaïlandaise de mai
1950. La Thaïlande signale cependant qu'après qu'elle eut fait sa
déclaration de 1950 l’arrét de la Cour du 26 mai 1959 en l'affaire
relative à l’Incident aérien du 27 juillet 1955 (Israël c. Bulgarie)
intervint. La Thaïlande soutient que cet arrêt a révélé que les
hypothèses sur lesquelles reposaient les termes de sa déclaration
de 1950 ne s'étaient pas réalisées et qu'à la lumière de cet arrêt
cette déclaration était dépourvue de signification. La Thaïlande ne
conteste nullement que par cette déclaration elle ait entendu
pleinement accepter et cru tout aussi pleinement accepter la juridic-
tion obligatoire de la Cour actuelle. Mais, d’après son argument
actuel, cette intention, pour certaine qu'elle ait pu être et qu’elle
ait été en l'esprit de la Thaïlande, ne s'est jamais réalisée en
tant que fait objectif, parce que la Thaïlande, encore qu’inconsciem-
ment, a rédigé sa déclaration de mai 1950 en des termes que des

II
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 v 61) 25

événements ultérieurs — et en particulier l'arrêt de la Cour en
l’affaire Israél c. Bulgarie — ont révélés comme inopérants pour
atteindre le but visé par la Thailande.

*
* *

En vue d’apprécier la portée exacte de la premiére exception
préliminaire de la Thaïlande, il faut maintenant se référer à l’ar-
ticle 36, paragraphe 5, du Statut de la Cour, lequel dispose:

« Les déclarations faites en application de l'article 36 du Statut
de la Cour permanente de Justice internationale pour une durée qui
n'est pas encore expirée seront considérées, dans les rapports entre
parties au présent Statut, comme comportant acceptation de la
juridiction obligatoire de la Cour internationale de Justice pour la
durée restant à courir d’après ces déclarations et conformément à
leurs termes. »

Ce paragraphe était destiné à établir une méthode par laquelle,
dans certaines limites, les déclarations d'acceptation de la juri-
diction obligatoire de la Cour permanente de Justice internationale
non encore expirées se transformeraient 1f50 jure en acceptations
de la juridiction obligatoire de la Cour actuelle pour les Etats
parties au Statut de la Cour, sans que ces Etats eussent à faire
de nouvelles déclarations visant expressément la Cour actuelle.
Mais, interprétant l’article 36, paragraphe 5, dans l'affaire Israël
c. Bulgarie, la Cour est parvenue à la conclusion que cette dispo-
sition ne s’appliquait pas indistinctement à tous les Etats ayant
accepté la juridiction obligatoire de l’ancienne Cour permanente
qui pourraient ensuite, à n’importe quel moment, devenir parties
au Statut de la Cour, mais seulement à ceux de ces Etats qui
étaient parties au Statut depuis l’origine. La Cour est en outre
parvenue à la conclusion que, le 19 avril 1946, date de la dissolution
de l’ancienne Cour permanente, toutes les déclarations d’acceptation
de la juridiction obligatoire de la Cour permanente qui ne s'étaient
pas déjà «transformées » en vertu de l’article 36, paragraphe 5,
en acceptations de la juridiction obligatoire de la Cour actuelle
étaient devenues caduques et avaient cessé d’être en vigueur,
car elles se seraient dès lors appliquées à un tribunal — l’ancienne
Cour permanente — qui n'existait plus. En conséquence, a dit
la Cour, toutes les déclarations qui ne se sont pas ainsi trans-
formées avant le 19 avril 1946 ont cessé à partir de cette date
d’être susceptibles de la transformation tfso jure prévue à l’ar-
ticle 36, paragraphe 5.

Tl n’est pas nécessaire d’examiner ou de reprendre ici le raison-
nement sur lequel ces conclusions étaient fondées — raisonnement
pleinement développé par la Cour dans son arrêt en l'affaire
Israël c. Bulgarie. Qu'il suffise d'indiquer que, sur la base de ce
raisonnement, la Cour a jugé que, la Bulgarie n'étant devenue

x2
TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 v 61) 26

partie au Statut du fait de son admission aux Nations Unies que
le 14 décembre 1955, la déclaration d’acceptation de la juridiction
obligatoire de l’ancienne Cour permanente qu'elle avait faite en
1920 pour un nombre d’années indéterminé devait être considérée
comme ayant expiré le 19 avril 1946 et comme ne s'étant pas
transformée, en vertu de l’article 36, paragraphe 5, en acceptation
visant la Cour actuelle. La Bulgarie n'ayant jamais fait à aucun
moment de déclaration indépendante d’acceptation de la juridiction
obligatoire de la Cour, il s'ensuit, d’après ce raisonnement, qu’elle
n'était pas tenue de se soumettre à cette juridiction.

Dans la présente affaire, la première exception préliminaire de la
Thaïlande part du principe que sa situation est essentiellement la
même que celle de la Bulgarie. La Thaïlande, elle aussi, n’est devenue
partie au Statut du fait de son admission aux Nations Unies qu’après
le 19 avril 1946, date de la dissolution de l’ancienne Cour perma-
nente, à savoir le 16 décembre 1946. Mais, d’après la conclusion
a laquelle est parvenue la Cour en l'affaire Israël c. Bulgarie, la
dissolution de la Cour permanente survenue environ huit mois
auparavant aurait entraîné la caducité de la déclaration du 3 mai
1940 par laquelle la Thaïlande a renouvelé pour une nouvelle
période de dix ans son acceptation primitive, donnée en 1929, de
la juridiction obligatoire de la Cour permanente. Si la déclaration
de 1940 est ainsi devenue caduque, il s'ensuit que l’article 36,
paragraphe 5, qui vise uniquement les déclarations dont la « durée ...
n'est pas encore expirée », ne s’appliquerait pas à la déclaration
thaïlandaise de 1940. Cette déclaration ne se serait donc pas trans-
formée en acceptation de la juridiction obligatoire de la Cour
actuelle pour la raison que la Thaïlande est devenue Membre des
Nations Unies, et par conséquent partie au Statut, le 16 décembre
1946. C’est pourquoi, d’après la thèse avancée par la Thaïlande,
lorsque ce pays a fait sa déclaration de mai 1950 prétendant
renouveler pour une nouvelle période de dix ans sa déclaration
primitive de 1929, déjà renouvelée en 1940, le seul vrai résultat
en aurait été le renouvellement nécessairement inefficace et inopé-
rant d’une déclaration qui n'avait jamais eu d’autre effet que de
comporter acceptation de la juridiction obligatoire d’un tribunal
qui n'existait plus.

L'emploi fait par la Thaïlande dans sa déclaration de 1950 de la
formule du renouvellement d’une déclaration antérieure était tout
à fait naturel dans l’hypothèse où, en vertu de l’article 36, para-
graphe 5, sa dédaration antérieure visant la Cour permanente se
serait transformée en une acceptation visant la Cour actuelle au
moment de son admission comme Membre des Nations Unies, en
décembre 1946. Sur cette base, la Thaïlande, en 1950, n'aurait fait
que renouveler une déclaration qui constituait elle-même — ou
plutôt était devenue en 1946 — une acceptation de la juridiction
obligatoire de la Cour actuelle. Mais, d’après l'argumentation
actuellement soutenue par la Thaïlande, l'arrêt rendu par la Cour

13
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 27

en 1959 montre que telle n’a pas été en fait la situation juridique:
tout ce qui existait en 1950, ou plutôt tout ce qui restait alors,
était un acte (la déclaration de 1940) acceptant la juridiction obliga-
toire d’un tribunal dissous. C’est cet acte que la Thaïlande a
« renouvelé » en 1950; mais, comme cet acte visait une institution
non existante, son «renouvellement » est nécessairement demeuré
sans effet juridique.

Un point essentiel du raisonnement par lequel la Thaïlande a
défendu sa thèse est que les intentions qu'elle pouvait avoir en
formulant sa déclaration de mai 1950 sont devenues tout à fait
sans pertinence — ou plutôt sont devenues en elles-mêmes in-
suffisantes. Pour connue — et même reconnue par la Thaïlande
elle-même -— que soit l'existence de ces intentions, la Thaïlande
soutient qu’elles n’ont pas été réalisées en tant que fait objectif.
De l’avis de la Thaïlande, sa position serait semblable à celle d’une
personne désirant prendre certaines dispositions testamentaires et
dont les intentions sont certaines: elle n’atteindra pourtant pas
son but, en droit, si elle n’observe les formes et conditions prescrites
par la loi applicable en matière de dispositions testamentaires.

x
* *

Telle que la Thaïlande l’a présentée, sa première exception
préliminaire repose évidemment toute entière sur l'effet qu’aurait
à l'égard de la déclaration thaïlandaise de 1950 la conclusion à
laquelle est parvenue la Cour dans son arrêt en l'affaire Jsraël c.
Bulgarie quant à la portée exacte de l’article 36, paragraphe 5,
du Statut.

La Cour ne partage pas l'opinion que cette décision ait, en ce
qui concerne l'effet de la déclaration thaïlandaise de 1950, les
conséquences que la Thaïlande prétend actuellement en tirer.

L'arrêt de la Cour en l'affaire Jsraël c. Bulgarie vise évidemment
la question particulière de la position de la Bulgarie vis-à-vis de
la Cour et en tout état de cause, aux termes de l’article 59 du
Statut, il n'est obligatoire, en tant que décision, que pour les parties
en litige. Il ne saurait donc comme tel avoir l'effet d’invalider
la déclaration thaïlandaise de 1950. Mais, si on le considère comme
un énoncé de ce que la Cour a jugé être la situation juridique exacte,
il apparaît que la seule question, pertinente dans le présent contexte,
dont la Cour ait eu à connaître dans l'affaire Israël c. Bulgarie
est l'effet — ou plus précisément le champ d'application — de
l’article 36, paragraphe 5. Or, cette disposition, ainsi qu'il a été dit
ci-dessus, visait uniquement les cas dans lesquels les déclarations
d'acceptation de la juridiction obligatoire de l’ancienne Cour
permanente seraient considérées comme transformées en accep-
tations de la juridiction obligatoire de la Cour actuelle, et sans
autre action nouvelle ou expresse de la part de l’État déclarant
que de devenir partie au Statut. C’est donc de cette procédure de

14
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 v 61) 28

transformation 2pso jure et de ses limites que la Cour a eu à connaître
en l'affaire Israël c. Bulgarie. La Cour ne s’est pas occupée de la
possibilité d'opérer une transformation analogue par d’autres
moyens ne relevant pas de l’article 36, paragraphe 5. Ainsi, lorsque
la Cour a jugé que, dans le cas des États devenus parties au Statut
après la dissolution de la Cour permanente, il ne pouvait y avoir
de transformation en vertu de cette disposition spéciale, elle n’a
pas voulu dire par là qu'aucune transformation ne fût possible.

En ce qui concerne la Bulgarie, sa déclaration de 1921 était,
de l'avis de la Cour, devenue caduque en 1946 et elle ne s'était
pas transformée; au surplus, la Bulgarie n'avait fait ni une demande
indépendante tendant à ce que sa déclaration de 1927 fût considérée
comme visant la Cour actuelle, ni aucune autre démarche pouvant
être considérée comme comportant acceptation de la juridiction
obligatoire de la Cour. Dans ces conditions, la Cour ne pouvait que
conclure que la Bulgarie n'était pas tenue de se soumettre à sa
juridiction.

Il résulte de ce qui précède que si, d’après l’arrêt de la Cour,
la déclaration thaïlandaise de 1940 n’a pas subi pareille transfor-
mation ipso jure par l'effet de l’article 36, paragraphe 5, il reste
encore à savoir si elle ne l’a pas subie autrement, ou si, en dehors
de toute transformation affectant sa déclaration de 1940 en tant
que telle, la Thaïlande ne peut être considérée comme ayant accepté
indépendamment la juridiction obligatoire de la Cour. Or, il est
clair qu'ayant formulé, par un acte nouveau et volontaire, sa
déclaration de mai 1950, la Thaïlande s’est placée dans une situa-
tion différente de celle de la Bulgarie qui n’a jamais fait aucune
autre démarche à la suite de son admission aux Nations Unies.

*
* *

Telle est la question — entiérement étrangére au domaine de
l’article 36, paragraphe 5 — que la Cour doit maintenant examiner;
mais il faut auparavant déterminer exactement quelle était la
situation au 20 mai 1950, date à laquelle la Thaïlande a formulé sa
déclaration.

La Thailande n’a pas, soit en adhérant aux Nations Unies, soit a
n'importe quel moment avant le 6 mai 1950, date à laquelle la
déclaration thailandaise de 1940 devait de toute maniére expirer
d’aprés ses propres termes, adressé au Secrétaire général une
communication relative à sa déclaration de 1940. Par conséquent,
sur la base de l’arrét rendu par la Cour en 1959, la situation était
en mai 1950 que la déclaration thaïlandaise de 1940 ne s’était
jamais transformée en acceptation de la juridiction obligatoire de
la Cour actuelle par l’effet de l’article 36, paragraphe 5; et qu’elle
ne s’était pas non plus transformée jusqu’à cette date (6 mai 1950)
du fait d’un acte indépendant émanant de la Thailande. Au surplus,

15
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 v 61) 29

le 20 mai 1950, la déclaration de 1940 ne pouvait plus subir en tant
que telle ladite transformation car, d’après ses propres termes,
elle était caduque depuis deux semaines, depuis le 6 mai.

Par conséquent, ou bien la Thaïlande n’avait jamais été liée
depuis 1946, ou bien elle avait cessé de l’être en toute hypothèse
depuis le 6 mai 1950. La Thaïlande était donc à cette date (20 mai
1950) libre de tout lien et elle n’était pas tenue de se soumettre
à la juridiction obligatoire de la Cour. Elle était alors tout à fait
libre d'accepter ou de ne pas accepter pour l'avenir cette juridic-
tion. Dans ces conditions, elle a fait ce que la Bulgarie n’a jamais
fait, c'est-à-dire qu’elle a adressé au Secrétaire général des Nations
Unies une communication contenant sa déclaration du 20 mai. Ce
faisant, elle entendait au moins accepter la juridiction obligatoire
de la Cour actuelle et elle avait clairement l'intention de le faire.
Il s’agit de savoir — et c’est réellement la seule question pertinente
en l'espèce — si elle y est effectivement parvenue.

La déclaration de mai 1950 a été un acte nouveau et indépendant,
qui doit être traité comme tel. Elle n’a pas été et ne pouvait
avoir été faite en vertu du paragraphe 5 de l’article 36 du Statut.
En premier lieu, ce paragraphe ne contenait aucune disposition
prévoyant le dépôt de déclarations expresses par les États: lors-
qu'il s’appliquait, c'était 1ps0 jure, sans aucune déciaration ex-
presse — tel était d’ailleurs son but essentiel. En second lieu, le
paragraphe 5 était rédigé de manière à ne maintenir les déclarations
visées que pour la durée leur restant à courir et la déclaration
thaïlandaise antérieure de 1940, qu’elle eût été ou non maintenue
en vigueur par l’articie 36, paragraphe 5, devait en tout cas expirer,
d’après ses propres termes, le 6 mai 1950. A quelque point de vue
que l’on se place, l’article 36, paragraphe 5, avait donc épuisé ses
effets, quant à la Thaïlande, à partir de cette date. Il s'ensuit que
la déclaration thaïlandaise du 20 mai 1950 n’a pas été faite, ni
n'aurait pu être faite, aux termes de l’article 36, paragraphe 5,
même si telle avait été l'intention de la Thaïlande: il en ressort
que la Thaïlande n’a pu faire la déclaration de 1950 qu'aux termes
des paragraphes 2 à 4 de cet article et au moins dans l'intention
ou comme tentative d'accepter la juridiction obligatoire de la
Cour actuelle, qui est le seul tribunal visé dans ces paragraphes.

En répondant a la question de savoir si cette acceptation a été
effective, il faut noter que si, pour les raisons indiquées ci-dessus,
l'opinion que la Cour a adoptée dans son arrêt en l'affaire Jsraël c.
Bulgarie quant à la portée de l’article 36, paragraphe 5, du Statut
n'exclut pas a priori la validité de la déclaration thaïlandaise de
1950, il n’en reste pas moins qu'il convient de tenir compte de cet
arrêt pour déterminer l'effet de ladite déclaration; car cet arrêt est
invoqué par la Thaïlande pour prétendre que sa déclaration anté-
rieure (de 1940) «renouvelée par celle de 1950» ne s'était pas
« transformée » parce que la déclaration de 1940 n’avait plus d'objet:

16
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 30

elle ne pouvait donc être renouvelée, ou bien elle se rapportait à la
juridiction obligatoire de l’ancienne Cour disparue et non à celle de
la Cour actuelle.

La Cour ne saurait admettre cette manière d'envisager l'effet de
la déclaration thaïlandaise de 1950. Mais, avant d'exposer ses motifs,
il convient de traiter certains autres points soulevés au cours de la
procédure. |

En premier lieu, on a abondamment discuté du point de savoir
si l'on peut renouveler ou plutôt remettre en vigueur un acte
devenu caduc et l’on a distingué entre la prolongation d’un acte
en vigueur, d’une part, et le renouvellement ou la remise en vigueur
des actes caducs ou éteints, d’autre part.

La Cour considère la plus grande partie de ce débat comme de
peu de pertinence, eu égard aux circonstances particulières de la
présente affaire. La véritable question qui se pose en l'espèce
est différente. Il ne s’agit pas de savoir si la Thaïlande pouvait,
par sa déclaration de 1950, renouveler ou remettre en vigueur
ses déclarations de 1929 et de 1940, bien qu’elles fussent caduques
et qu'elles ne fussent plus en vigueur; il s’agit de savoir quel a
été l'effet de sa déclaration de 1950: la Thaïlande a-t-elle sim-
plement remis en vigueur des obligations ne pouvant plus avoir
d'effet parce que se rapportant à un objet qui n'existait plus,
ou a-t-elle remis ces obligations en vigueur à l’égard de la Cour
actuelle? Telle est la question que le présent arrêt doit trancher.

En second lieu, on a également discuté la question de l’erreur
et de ses effets possibles. On pourrait dire que, d’après la thèse
de la Thaïlande, elle a commis en 1950 une erreur sur le statut
de sa déclaration de 1940, erreur qui l’a conduite à employer
dans sa déclaration de 1950 des termes que l’arrét de la Cour
en l'affaire Israël c. Bulgarie a révélés inaptes à réaliser le but
en vue duquel cette déclaration avait été faite. Toute erreur de
ce genre aurait été évidemment une erreur de droit. Mais en tout
cas la Cour ne considère pas qu'il s'agisse réellement en l'espèce
d’une erreur. Au Surplus, la principale importance juridique de
l'erreur, lorsqu'elle existe, est de pouvoir affecter la réalité du
consentement censé avoir été donné. Cependant, la Cour ne voit
en l'espèce aucun élément de nature à entacher, pour ainsi dire
aprés coup et rétroactivement, la réalité du consentement que
la Thaïlande reconnaît et affirme avoir pleinement entendu donner
en 1950. En tout cas, il y- a eu réellement un consentement en
1950, qu'il fût incorporé ou non dans un acte juridiquement
effectif — et ce consentement n’a pu viser la juridiction obligatoire
de la Cour permanente, dont la Thaïlande connaissait pertinem-
ment la disparition.

17
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 31

Le véritable argument de la Thaïlande consiste à dire que sa
déclaration de 1950 était viciée, en dépit de ses claires intentions,
parce que, d’après la Thaïlande, cette déclaration s’exprimait en
termes qui Ja rendaient juridiquement ineffective, faute d'objet.
Sans doute, aucun vice ne saurait être plus fondamental que
celui qui consiste à renouveler une déclaration dépourvue d'objet.
Mais il serait gratuit d'arriver sur cette base à une conclusion
immédiate, car, à la lumière du raisonnement rapporté ci-dessus,
leffet de la déclaration de 1950 ne saurait être établi que par
l'examen indépendant de cette déclaration, envisagée dans son
ensemble et à la lumière de son but connu.

Avant d'entreprendre cet examen, qui constitue réellement le
nœud de la question, la Cour désire se référer à l'argument présenté
au nom de la Thaïlande et d’après lequel, en matière juridique,
de même que l’acte sans intention ne suffit pas, de même la volonté
sans acte ne suffit pas à constituer une opération juridique valable.
Il faut noter ici qu'en ig50 la Thaïlande n'avait certainement
pas la volonté d'accepter la juridiction obligatoire de l’ancienne
Cour permanente. En lui-même, ce fait ne signifie évidemment
pas que la déclaration de 1950 ait constitué une acceptation
visant la Cour actuelle. Toutefois, le seul fait qu'en 1950 une
acceptation quelconque ne pouvait avoir pour objet ni pour effet
d'accepter la juridiction de la Cour permanente est un facteur à
retenir dans l'examen de l'effet de la déclaration de 1950.

Quant à la question des formes et formalités, par opposition
à la question de l'intention, la Cour considère que, pour citer
des exemples tirés du droit privé, il existe des cas où, pour la
protection des parties intéressées, ou pour des raisons d’ordre
public ou autres, la loi prescrit à titre impératif certaines formalités
qui deviennent donc essentielles à la validité de certains actes, comme,
par exemple, les dispositions testamentaires; on en trouverait un
autre exemple, parmi beaucoup d’autres possibles, dans la céré-
monie du mariage. Mais s’il en est ainsi dans les cas qui viennent
d'être cités (testaments, mariages, etc.), c’est qu'il existe dans
ces hypothèses des prescriptions légales impératives visant les
formes et formalités. En revanche, et c’est généralement le cas
en droit international qui insiste particulièrement sur les intentions
des parties, lorsque la loi ne prescrit pas de forme particulière,
les parties sont libres de choisir celle qui leur plaît, pourvu que
leur intention en ressorte clairement.

Tel est le cas pour les acceptations de la juridiction obligatoire
de la Cour. La seule formalité prescrite est la remise de l’accepta-
tion au Secrétaire général des Nations Unies, conformément au
paragraphe 4 de l’articie 36 du Statut. La Thaïlande a accompli
cette formalité. Pour le reste — quant à la forme — l’article 36,
paragraphe 2, se borne à disposer que les Ecats parties au Statut
« pourront à n'importe quel moment déclarer reconnaître comme

18
TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 32

obligatoire ... la juridiction de la Cour », etc. La forme et les termes
précis adoptés par les Etats pour cela sont abandonnés à leur dis-
crétion et rien n'indique qu'une forme particulière soit prescrite,
ni qu'une déclaration faite sous une autre forme serait nulle. Sans
doute la coutume et la tradition ont conduit les pays qui acceptent
la juridiction obligatoire de la Cour à se servir normalement, en
fait et pour des raisons de commodité, d’un certain type de rédaction,
mais l’emploi de ces formules n’a rien d’impératif. Il n’y a pas
davantage d'obligation, nonobstant les paragraphes 2 et 3 de l’ar-
ticle 36, d’énoncer des questions telles que la période pour laquelle
la déclaration est faite, les conditions ou réserves, et il existe des
acceptations qui ont passé sous silence un ou plusieurs de ces
points, ou méme tous.

Telle étant, de l’avis de la Cour, la situation quant à la forme
des déclarations acceptant sa juridiction obligatoire, la seule ques-
tion pertinente est de savoir si la rédaction employée dans une
déclaration donnée révèle clairement l'intention, pour reprendre
les termes du paragraphe 2 de l’article 36 du Statut, de « recon-
naître comme obligatoire de plein droit et sans convention spéciale,
à l'égard de tout autre État acceptant la même obligation, la
juridiction de la Cour sur tous les différends d'ordre juridique »
relatifs aux catégories de questions énumérées dans ce paragraphe.

*
* *

A la lumiére de toutes les considérations qui précédent, la Cour
estime qu’elle doit interpréter la déclaration thailandaise de 1950
selon ses mérites et sans idée préconçue ou a priori, pour déter-
miner quels en sont le sens et l'effet véritables, quand cette décla-
ration est lue dans son ensemble et en tenant compte de son but
connu, qui n’a jamais fait de doute.

Ce faisant, la Cour doit appliquer ses règles normales d’interpré-
tation dont la première est, d’après sa jurisprudence bien établie,
qu'il faut interpréter les mots d’après leur sens naturel et ordinaire
dans le contexte où ils figurent. Si l’on envisage la déclaration de
1950 de cette manière, elle ne peut avoir d’autre sens ou signifi-
cation que d’accepter la juridiction obligatoire de la Cour actuelle,
car il n'en existait pas d’autre à laquelle elle pit se rapporter. Le
seul fait que la déclaration thaïlandaise de 1950 soit incorporée
dans une communication adressée au Secrétaire général des Nations
Unies fournit une preuve évidente d'acceptation visant la Cour
actuelle, attendu que celle-ci était la seule Cour à propos de laquelle
une communication ainsi adressée pit avoir une signification
quelconque.

D'autre part, la Cour a décidé dans l'affaire de l’Anglo-Iranian
Ou Co. (C.I. J. Recueil 1952, p. 104) que le principe de linter-
prétation suivant le sens ordinaire n’impose pas toujours l’inter-
prétation purement littérale des mots et des phrases; dans l'affaire

19
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 33

du Service postal polonais à Dantzig (C. P. J. I., Série B, n° 11, p. 39)
la Cour permanente a dit que ce principe ne s’appliquait pas lors-
que l'interprétation ainsi donnée conduisait «a des résultats
déraisonnables ou absurdes ». Le cas d’une contradiction entrerait
clairement dans cette catégorie. Or, si Vinterprétation lttérale
devait conduire à considérer une partie de la déclaration thaïlan-
daise de 1950, après coup et en raison de l'arrêt de la Cour en
l'affaire Israél c. Bulgarie, comme une tentative d'accepter la
juridiction d’une Cour dissoute, il ÿ aurait la une contradiction
nette avec la mention, dans une autre partie de la déclaration, de
l'article 36, paragraphe 4, du Statut (et, à travers celui-ci, des
paragraphes 2 et 3), démontrant clairement l’acceptation de la
juridiction de la Cour actuelle — et une contradiction également
avec le fait qu'une communication en vertu du paragraphe 4 ne
pouvait se rapporter qu'à cette Cour.

Cette mention de l'article 36, paragraphe 4, n'était pas purement
procédurale, comme on l’a soutenu au nom de la Thaïlande. Sans
doute était-ce une mention procédurale dans la mesure où elle se
conformait à la prescription d’adresser une telle déclaration au
Secrétaire général des Nations Unies. Mais il fallait s'adresser au
Secrétaire général parce que, comme l'indiquent les termes du
paragraphe 4 («Ces déclarations »), les déclarations visées à ce
paragraphe sont les mêmes que les déclarations spécifiées aux para-
graphes 2 et 3, à savoir: les déclarations acceptant la juridiction
obligatoire de la Cour actuelle, qui est l’organe judiciaire principal
des Nations Unies. La Thaïlande, qui connaissait parfaitement la
non-existence de l’ancienne Cour permanente, ne pouvait pour-
suivre d’autre but en s'adressant au Secrétaire général, confor-
mément au paragraphe 4, que de reconnaître la juridiction obliga-
toire de la Cour actuelle en vertu du paragraphe 2, et elle ne soutient
pas le contraire.

Le 20 mai 1950 la Thaïlande savait que sa déclaration de 1940
était expirée conformément à ses termes, et que, dans la mesure
où ceci était pertinent, l’article 36, paragraphe 5, avait épuisé ses
effets, quelle qu’en fût l'interprétation. La Thaïlande se savait libre
de toute obligation de se soumettre à la juridiction de la Cour,
sauf en vertu d’un nouvel acte indépendant et volontaire d’accep-
tation de sa part. À ce stade, la seule façon pour elle de procéder
suivant l’article 36 était de le faire conformément au paragraphe 2
de cet article; et la déclaration qu'elle a faite à l’époque était
conforme à ce paragraphe, ainsi que le montrent clairement les
termes de la déclaration elle-même mentionnant l'article 36,
paragraphe 4, et, à travers celui-ci, le paragraphe 2.

Toutefois, s’il apparaissait une contradiction entre, d’une part,
cette mention du paragraphe 4 de l’article 36 et, à travers celui-ci,
du paragraphe 2, indiquant l'acceptation de la juridiction obliga-
toire de la Cour actuelle et, d'autre part, la mention des déclarations
« non transformées » de 1929 et 1940, pouvant indiquer en appa-

2G
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 34

rence l’acceptation de l’ancienne Cour permanente — c’est-à-dire
une nullité —, en ce cas, suivant une jurisprudence établie depuis.
longtemps, la Cour a le droit de rechercher en dehors des termes
de la déclaration le moyen de résoudre cette contradiction et
notamment elle peut tenir compte d’autres circonstances perti-
nentes; lorsqu'on examine ces circonstances, il ne reste aucun
doute quant au sens et à l’effet qu’il convient d'attribuer à la
déclaration thaïlandaise. À ce propos, il suffit presque de se référer
à l’historique de l'attitude constante de la Thaïlande à l'égard
de la juridiction obligatoire en premier lieu de la Cour permanente
et, par la suite, de la Cour actuelle, tel qu’il a été retracé dans
un précédent alinéa du présent arrêt. L’ignorer serait même
sacrifier l'esprit à la lettre; mais la Cour estime que, pour les
raisons qui ont été indiquées, la lettre elle-même ne corrobore
pas l'opinion que la Thaïlande cherche à défendre quant à l'effet
de sa déclaration de 1950.

En résumé, lorsqu'un pays a manifesté aussi clairement que
l’a fait la Thaïlande en 1950, et même par son attitude constante
pendant de longues années, l'intention de se soumettre à la juri-
diction obligatoire de ce qui constituait à l’époque le principal
tribunal international, la Cour ne saurait admettre que cette
intention ait échoué et ait été annulée par un vice quelconque
n’affectant pas le consentement donné, à moins qu’on ne puisse
démontrer que ce vice était tellement fondamental qu’il a entraîné
la nullité de l’instrument, faute de se conformer à une prescription
juridique impérative. La Cour ne pense pas que tel ait été le
cas et elle a le devoir de ne pas laisser échouer l'intention évidente
d'une partie en raison d’un vice éventuel qui, dans le contexte
général, n’aïfecte nullement le fond de la question et n’a pas
pour effet de rendre l'instrument contraire à une prescription
impérative de la loi.

La Cour considère donc que la mention par la déclaration de
1950 du paragraphe 4 de l’article 36 du Statut a donné à celle-ci,
pour les raisons déjà indiquées, le caractère d’une acceptation
aux termes du paragraphe 2 de cet article. Cette acceptation n’a
pu que viser la Cour actuelle. Il faut interpréter le reste de la
déclaration à la lumière de ce fait capital et dans son contexte
général; la mention des déclarations de 1929 et 1940 doit, comme
il était clairement entendu, être envisagée simplement comme
un moyen commode d'indiquer, sans les énoncer expressément,
les conditions auxquelles l’acceptation était soumise.

21
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 35

*
* *

La conclusion ci-dessus étant suffisante par elle-méme pour
établir la compétence de la Cour et la question de compétence
étant la seule que la Cour ait à trancher à ce stade de l'affaire,
il devient inutile de procéder à un examen du deuxième motif
de compétence invoqué par le Cambodge et de l'exception soulevée
par la Thaïlande à cet égard.

Par ces motifs,

La Cour,
à l'unanimité,
rejette la première exception préliminaire de la Thaïlande et dit

qu'elle est compétente pour statuer sur le différend qui lui a été
soumis le 6 octobre 1959 par la requête du Cambodge.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-six mai mil neuf cent
soixante et un, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement du Royaume du Cambodge et au
Gouvernement du Royaume de Thaïlande.

Le Président,
(Signé) B. WiNIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. ALFARO, Vice-Président, fait la déclaration suivante:

Le fait qu’en l’espèce la Thaïlande a fondé sa première exception
préliminaire à la juridiction de la Cour sur les conclusions de l'arrêt
rendu en l'affaire relative à I’Incident aérien du 27 juillet 1955
(Israël c. Bulgarie) établit un rapport étroit entre cette affaire et
l'affaire actuelle; et l’on peut être amené à se demander si l’assen-
timent au présent arrêt n implique pas accord avec les conclusions
de la Cour dans l'affaire ci-dessus mentionnée. C'est Pourquoi je
crois devoir déclarer qu'à mon grand regret je ne saurais m’associer
à ces conclusions; mais, même si je pouvais le faire, j'estime, en
raison des nombreux motifs exposés dans le présent arrêt, que les

2Z
TEMPLE DE PRÉAH VIHÉAR (ARRÊT DU 26 V 61) 36

conclusions de la Cour en l'affaire Isvaél c. Bulgarie concernant la
portée et l'effet du paragraphe 5 de l’article 36 du Statut ne sont
pas applicables à l'affaire actuelle.

M. WELLINGTON Koo, juge, fait la déclaration suivante:

Certains des motifs de l'arrêt se rapportant à la décision rendue
par la Cour en l'affaire relative à l'Incident aérien du 27 juillet 1955
(Israël c. Bulgarie), Exceptions préliminaires, je désire indiquer
que, tout en me ralliant à la conclusion à laquelle est parvenue la
Cour en la présente affaire et d’une manière générale au raisonne-
ment qui l’y a amenée, je n’entends pas signifier par là que j’ap-
prouve ou que j'accepte la décision rendue en l'affaire Israël c.
Bulgarie; je maintiens au contraire les motifs et la conclusion
énoncés dans l'opinion dissidente collective qui y était jointe.

Je considère même que, sur la base de cette opinion, la décla-
ration d'acceptation de la juridiction obligatoire de la Cour per-
manente faite par la Thaïlande en 1940 doit être considérée comme
s'étant transformée en acceptation visant la Cour actuelle par
application de l’article 36, paragraphe 5, du Statut, ainsi que la
Thaïlande reconnaît l'avoir voulu et ce au moment où, le 16 décem-
bre 1946, elle est devenue Membre des Nations Unies et par consé-
quent partie au Statut, ce fait constitue un motif additionnel et
plus simple de rejeter le principal argument avancé par la Thaïlande
à l'appui de sa première exception.

Cela est clair, mais il n’en reste pas moins que, les circonstances
des deux affaires étant essentiellement différentes, ni le fait qu’à
s’en tenir à ladite opinion la déclaration de 1940 s’est ainsi trans-
formée avant le 6 mai 1950, date où elle devait expirer, ni le fait
que, si l’on se fonde sur la décision rendue par la Cour en 1959,
cette déclaration est devenue caduque le 19 avril 1956, à la disso-
lution de la Cour permanente, n’ont un effet juridique déterminant
quant à la seule question décisive en litige dans la présente affaire,
à savoir la validité de la déclaration thaïlandaise du 20 mai 1950.

Sir Gerald FITzMAURICE et M. TANAKA, juges, font la déclaration
commune suivante:

Bien que nous soyons tout à fait d'accord avec le dispositif de
l'arrêt rendu par la Cour en l'espèce et avec les motifs sur lesquels
elle s’est fondée, nous avons une raison additionnelle et, pour
nous, plus directe de rejeter la première exception préliminaire de
la Thaïlande.

Cette exception préliminaire est fondée sur la conclusion à la-
quelle est parvenue la Cour quant à l'effet du paragraphe 5 de

23
TEMPLE DE PREAH VIHÉAR (ARRÊT DU 26 V 61) 37

l’article 36 du Statut dans son arrêt du 26 mai 1959 en l'affaire
relative à l'Incident aérien du 27 juillet 1955 (Israël c. Bulgarie).
L’exception suppose nécessairement le bien-fondé de cette con-
clusion, car c’est seulement sur cette base que l’on peut prétendre,
comme la Thaïlande a cherché à le faire, que ce qu’elle a entendu
renouveler, ou plutôt remettre en vigueur, par sa déclaration du
20 mai 1950, c'était une acceptation de juridiction obligatoire
qui visait non pas la Cour actuelle mais l’ancienne Cour perma-
nente et qui était par conséquent sans objet par suite de la non-
existence de cette Cour en 1950 et, en tant que telle, n’était sus-
ceptible ni d’être renouvelée, ni d’être remise en vigueur. Mais il est
également clair que, faute d’avoir pu se fonder sur cette conclusion,
l'exception aurait été, pour employer une expression familière
commode, mort-née, et qu'elle n'aurait jamais pu être soulevée.

Donc, puisque l'exception suppose nécessairement le bien-
fondé de la conclusion à laquelle est parvenue la Cour en l'affaire
Israël c. Bulgarie, l'opinion d’après laquelle cette conclusion était
en fait erronée constitue, pour quiconque la partage, un motif
supplémentaire de rejeter l'exception, et un motif beaucoup plus
direct qu'aucun de ceux dont le présent arrêt fait état.

Telle est précisément notre position, car nous regrettons de ne
pouvoir nous rallier à la conclusion à laquelle la Cour est parvenue
en l'affaire Jsraël c. Bulgarie quant à l'effet de l’article 36, para-
graphe 5, du Statut. Point n’est besoin de donner nos raisons,
car elles sont essentiellement les mêmes que celles qui sont expri-
mées dans l’opinion dissidente coilective de sir Hersch Lauterpacht,
sir Percy Spender et M. Wellington Koo. Il n'entre d’ailleurs pas
dans notre propos de mettre en doute ni d'essayer de remettre en
question l’arrêt rendu dans cette affaire.

Mais, comme nous sommes en désaccord avec cet arrêt, nous
estimons que le véritable effet de l'article 36, paragraphe 5, à
l'égard de la déclaration thaïlandaise antérieure de mai 1940 a
été qu'en avril 1946, à la dissolution de la Cour permanente, cette
déclaration, qui avait encore quatre ans à courir, conformément
à ses termes, est tombée en sommeil (sans pour autant devenir
caduque) et qu’ensuite, lorsqu’en décembre 1946 la Thaïlande
est devenue Membre des Nations Unies, elle a été ranimée en vertu
de l’article 36, paragraphe 5, en tant qu’acceptation de la juridic-
tion obligatoire de la Cour actuelle.

A nos yeux, par conséquent, la déclaration thaïlandaise de 1950
a constitué, comme c'était son objet, le renouvellement parfaite-
ment net et normal d’une déclaration (celle de 1940) qui s'était
déjà «transformée » en acceptation visant la Cour actuelle — et
avait déjà accédé à ce statut — et qui avait absolument cessé
de se rapporter à l’ancienne Cour permanente, non seulement
par suite de la dissolution de cette Cour, mais précisément parce
qu'elle s'était transformée (en vertu de l’article 36, paragraphe 5)
en acceptation de la juridiction obligatoire de la Cour actuelle.

24
TEMPLE DE PREAH VIHEAR (ARRÊT DU 26 V 61) 38

Sur cette base, le statut et la validité de la déclaration de mai 1950
ne sauraient étre mis en doute; telle est croyons-nous la situation
exacte.

Nous avons cru nécessaire d’indiquer clairement notre attitude
a cet égard, afin d’éviter que notre adhésion au présent arrét de
la Cour puisse étre considérée comme signifiant notre accord avec
la décision rendue le 26 mai 1959. Au surplus, quiconque est en
désaccord avec cette décision doit nécessairement rejeter a fortiori
la première exception préliminaire de la Thaïlande pour ce seul
motif. Mais cela n’affecte en rien notre opinion: la première excep-
tion préliminaire de la Thaïlande doit en tout état de cause être
rejetée pour les motifs énoncés dans le présent arrêt.

En ce qui concerne la seconde exception préliminaire de la
Thaïlande — tout en approuvant pleinement l'opinion énoncée par
sir Hersch Lauterpacht dans l'affaire du Sud-Ouest africain —
Procédure de vote (C.I. J. Recueil 1955, pp. 90-93) et d'après la-
quelle la Cour ne doit pas éviter de se prononcer sur des questions
dont une des parties a fait le centre de son argumentation, pour
la seule raison que ces questions ne sont pas essentielles au dis-
positif de l’arrêt —, nous estimons cependant que cette opinion
n’est guère applicable en matière de compétence (sir Hersch ne
l'a d’ailleurs pas laissé entendre). En l'espèce, la seconde excep-
tion préliminaire de la Thaïlande a évidemment été discutée en
détail par les Parties. Mais, dès lors que la Cour, rejetant la pre-
mière exception préliminaire, s'est déclarée compétente pour
connaître du fond du litige (ce qui est la seule question pertinente
au présent stade de l'affaire), l’affaire est, à strictement parler,
réglée, et se prononcer pour ou contre la seconde exception pré-
liminaire de la Thaïlande ne pourrait rien ajouter d’important
à la conclusion à laquelle la Cour est déjà parvenue, à savoir
qu'elle est compétente. Nous reconnaissons donc que la Cour
n'est pas appelée dans ces conditions à se prononcer sur la seconde
exception préliminaire.

Sir Percy SPENDER, juge, joint à l’arrêt l’exposé de son opinion
individuelle.

M. MoRELLI, juge, joint à l'arrêt l’exposé de son opinion indi-
viduelle.

(Paraphé) B. W.
(Peraphé) G.-C.

25
